Mahoney, P. J.,
concurs in the following memorandum. Mahoney, P. J. (concurring). While I agree with the majority that the judgment should be affirmed, I do not agree with the reason for affirming the denial of defendant’s CPL 330.30 motion. Affidavits produced by defendant in support of the motion allege that family members of two of the jurors had relationships with defendant’s employer, one of which did not terminate amicably, which would have warranted a challenge for cause. Additionally, one of the jurors is alleged to have expressed negative feelings regarding defendant. The record does not support any *511claim that this objection was waived. Defense counsel did conduct a voir dire which inquired whether any of the prospective jurors had connections, directly or through family members, with defendant or Glen-Mohawk Milk Association. The jurors were also questioned regarding any predispositions in the case. Thus, it can hardly be said that a proper inquiry would have revealed the true facts regarding these two jurors.
Turning to the merits, it is my view that, even if defendant’s allegations are correct, they do not warrant vacatur of the verdict due to improper conduct of jurors. One of the jurors admitted on voir dire that her daughter had been employed by Glen-Mohawk. She stated that the employment relationship terminated amicably. Affidavits produced by defendant now show that the juror’s daughter was fired after one day of work. The possible bias created by this situation is doubtful. Certainly it does not entail the sort of bias involved in People v Harding (44 AD2d 800), where it was learned after trial that one of the jurors was aware that the defendant had had an affair with the juror’s wife. The same is true of the other allegations of bias. These include hearsay allegations that the same juror stated that she thought defendant was guilty and that another juror had a son who had worked for Glen-Mohawk. While these allegations may, if true, raise some possibility of bias such as to warrant a challenge for cause, they do not rise to the level appropriate for vacatur of the verdict. Moreover, while the answers given by the two jurors on voir dire may not have been entirely accurate, they certainly do not amount to “improper conduct” which is required for a CPL 330.30 motion. Thus, the motion was properly denied on the merits.